Citation Nr: 1106606	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-49 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for a kidney disability 
with hypertension to include as due to exposure to herbicides.  

2.  Entitlement an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Nashville, Tennessee, (hereinafter RO).  

In December 2010, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the time 
period which exposure to herbicides is presumed.

2.  The kidney disability with hypertension for which service 
connection is claimed is not presumed by regulation to be the 
result of exposure to herbicides, and is not otherwise shown to 
be linked to any disease or injury in service.

3.  PTSD does not result in occupational or social impairment 
with reduced reliability or productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; or impaired abstract 
thinking.


CONCLUSIONS OF LAW

1.  A kidney disability with hypertension was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with the respect to the claim for service connection 
for a kidney disability by letter dated in June 2007 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail with respect to 
this claim as well as his claim for service connection for PTSD.  
As the claim for an increased rating for PTSD is based on 
disagreement with the assignment of an initial rating following 
the grant of service connection for this condition, the duty to 
notify was related to the claim for service connection.  Since 
service connection was granted, the notice requirements have 
served their purpose.  

As for the duty to assist, the service treatment reports and 
post-service clinical reports have been obtained, and the Veteran 
was afforded a VA examination in September 2009 that includes an 
opinion as to whether the Veteran's kidney disability is the 
result of service and a VA psychiatric examination in July 2009 
that contains sufficient clinical evidence to determine the 
proper rating to be assigned for the Veteran's PTSD.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claim 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including cardiovascular disorders such as 
hypertension, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide 
agent during active service, presumptive service connection is 
warranted for the following disorders:  ischemic heart disease, 
Parkinson's disease, B cell leukemia, chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes mellitus (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Hypertension is 
specifically excluded as a disease presumed to have resulted from 
exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 
(Aug. 31, 2010). 

The Board notes initially that as the Veteran served in Vietnam, 
and there is no affirmative evidence of non-exposure, he is 
presumed to have been exposed to herbicides during service.  38 
U.S.C.A. § 1116(f).  However, none of the disabilities claimed by 
the Veteran to have been incurred as a result of exposure to 
herbicides in service are conditions presumed to have been the 
result of exposure to Agent Orange listed at 38 C.F.R. § 
3.309(e).  Nonetheless, service connection may be granted without 
benefit of the presumption if the evidence shows that the claimed 
disability is due to exposure to Agent Orange during service or 
is otherwise related to service.  McCartt v. West, 12 Vet. App. 
164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment reports, to include the report from the 
November 1970 separation examination and medical history 
collected at that time, do not reflect a kidney disability or 
hypertension.  After service, the evidence includes reports from 
VA outpatient treatment beginning in September 2004 that reflect 
treatment for "nephrotic syndrome."  A kidney biopsy in 
September 2004 showed early membranous nephropathy without 
apparent glomerulosclerosis.  Reports from a September 2009 VA 
compensation examination to determine if the Veteran's kidney 
disability began during service also reflect an onset of the 
condition in September 2004.  Hypertension was documented at that 
time, with the Veteran's blood pressure recorded at that time at 
160/94, and hypertension is included in the list of currently 
diagnosed conditions (See eg. July 2, 2009, VA nephrology 
attending note). 

It was the Veteran's assertion at the September 2009 VA 
examination that he developed his kidney condition as a result of 
pneumonia he contracted during service.   After reviewing the 
pertinent clinical history, to include service treatment reports 
reflecting treatment for left lower lobe pneumonia in January 
1970, the examiner concluded that the Veteran's nephrotic 
syndrome was not the result of left lower lobe pneumonia that was 
treated in 1970, with the following rationale provided: 

Membranous nephropathy (MN) is among the 
most common causes of the nephrotic 
syndrome in nondiabetic adults, accounting 
for up to one-third of biopsy diagnoses in 
some regions.  The term MN reflects the 
primary histologic change noted on light 
microscopy:  glomerular basement membrane 
thickening with little or no cellular 
proliferation or infiltration.  MN is most 
often idiopathic.  There is no definitive 
evidence to support this patient's medical 
condition of pneumonia that occurred 39 
years ago has caused his current medical 
diagnosis of nephrotic syndrome.  

Of record is a document signed by a physician in April 2009, Kim 
M Huch, MD.,  which principally purports to identify the 
disability percentage which should be assigned for the Veteran's 
kidney disability, but ends with the words "completed by and 
agree that the condition is service connected," over Dr. Huch's 
signature.  

In analyzing this evidence, the Board notes that its adjudication 
includes the responsibility of determining the weight to be given 
to the evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See Cathell 
v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In this case and in contrast to the April 2009 opinion, the 
September 2009 opinion is documented with citation to clinical 
evidence of record and supported by a detailed rationale.  The 
April 2009 opinion by Dr. Huch offers no rationale.  As such, and 
given the authority as set forth above, the Board finds the 
probative weight of the September 2009 opinion to exceed that of 
the April 2009 opinion.  There is otherwise no competent evidence 
linking a kidney disability with hypertension to service.  

As for the Veteran's assertions at the hearing before the 
undersigned that his kidney disability is the result of service, 
to include as a result of the unsanitary conditions he was forced 
to live with in Vietnam and exposure to herbicides therein, such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  Also 
weighing against the Veteran's claim is the fact that the first 
evidence of treatment for a kidney disability is dated more than 
30 years after service in 2004.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As such and 
while the Board has considered the doctrine of reasonable doubt, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a kidney 
disability with hypertension.  Therefore, the claim must be 
denied.  Gilbert, supra.

B.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Occupational and social impairment due to psychiatric disorders 
such as PTSD with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, DC 
9411. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms of PTSD as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

Service connection for PTSD was granted by an August 2009 rating 
decision.  A 30 percent rating was assigned for this condition 
under DC 9411.  This decision followed a July 2009 VA examination 
that showed the Veteran to be adequately dressed and groomed upon 
the mental status examination.  The Veteran was somber, 
depressed, and had a restricted affect.  He was intense and 
expressed desperation.  The Veteran denied suicidal ideation and 
there was no evidence of psychosis.  The Veteran was alert, 
oriented, and showed a broad range of knowledge.  Intellect 
seemed above average and insight appeared to be good.  The 
diagnosis was moderate PTSD and the Global Assessment of 
Functioning Score (GAF) was 45, which represents between 
"serious" and "major" psychiatric impairment.  See Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
discussed in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Explaining the GAF score, the examiner stated that the Veteran's 
PTSD, by itself, produces only moderate deficiencies in work and 
social functioning, but when the Veteran's chronic kidney disease 
and other stressors are considered, the impairment to functioning 
would be total.   

The record also reflects reports from VA outpatient psychiatric 
treatment and assessments from July 2006 to May 2009.  In July 
2006, the mental status examination showed the Veteran to be 
oriented to all spheres with good grooming and hygiene.  He had a 
depressed mood and his affect was congruent.  The GAF score was 
65, which represents between "moderate" and "mild" psychiatric 
impairment.  The GAF score was recorded at 55 following VA 
outpatient treatment in October 2007,  which represents between 
"serious" and "moderate" impairment.  The mental status 
examination at that time showed good hygiene, and there was clear 
speech and good attention, concentration, and memory.  Thought 
processes were logical and judgment and insight were fair.  Mood 
was euthymic. 

Following a January 2008 visit for VA psychiatric outpatient 
treatment, the GAF score was 40, representing "major" 
psychiatric impairment.  The Veteran reported at that time that 
he used to have good social skills but that he did not have such 
skills lately and that he tended to isolate himself because he 
become easily agitated.  He admitted to feelings of hopelessness 
but denied suicidal ideation.  The mental status examination 
showed the Veteran to be oriented to three spheres and display 
good grooming and hygiene.  Speech was clear and coherent, 
thought processes were linear and logical, and thought content 
was free of delusions.  Insight and judgment were fair.  The 
Veteran's mood was dysphoric.  

A VA psychological assessment completed in August 2008 showed the 
following findings on the mental status examination:  Orientation 
to all spheres; no impairment of memory; good grooming and 
hygiene; a full range of affect; and normal speech.  The Veteran 
denied delusions or suicidal ideation and there were no 
hallucinations.  There was no impairment of thought processes or 
communication.  The Veteran was homeless at the time, and the 
examiner noted that some of the Veteran's symptoms were the 
result of his homelessness and malnutrition and not PTSD.  

Regarding the Veteran's homelessness, while perhaps 
counterintuitive, the evidence shows this does not arise from 
PTSD, but stems from the Veteran's deteriorating physical health 
(kidney) which in turn caused his employment loss, after which he 
became homeless.   

In September 2008, a VA examiner provided a GAF score of 50, with 
a mental status examination showing the Veteran to be 
appropriately groomed and dressed and to have a congruent affect.  
He was oriented to all spheres and there was no evidence of 
cognitive impairment or psychosis.  The Veteran appeared to be 
motivated for treatment but to lack insight.  The GAF score was 
45 following a VA outpatient visit in May 2009, with the mental 
status examination at that time showing the Veteran to appear 
depressed, irritable, and hopeless.  Affect was stable and 
congruent and hygiene and grooming were affected.  

Additional evidence includes a May 2009 memo of sorts by a VA 
psychiatrist who has been providing treatment to the Veteran.  
The Veteran's representative indicated this reflects this 
physician's conclusion that the Veteran's PTSD should be rated at 
90 percent and that his mood disorder should be rated as 70 
percent disabling.  It is noted in this memo that the number 
"90" is written next to the words "Post-traumatic stress 
disorder" and the number "70" is next to "Mood disorder, not 
otherwise specified."  The next 2 pages of the Memo consist of 
the language from VA's Schedule of Ratings for Mental Disorders, 
followed by the physician's signature.  Significantly, no 
explanation for these conclusions was provided by this examiner, 
and she did not specify which of the rating criteria as listed at 
38 C.F.R. § 4.130 had been demonstrated.  Moreover, the rating 
criteria cited do not provide for a 90% evaluation, making it 
unclear what she was actually attempting to communicate.  As 
such, this document offers little probative evidence.  

At the hearing before the undersigned, the Veteran testified that 
he has not worked since 2007 and that he had been homeless for 
two years.  He reported that he was living an isolated existence 
with no contacts with relatives.  The Veteran reported that due 
to problems with concentration, he could not work in his previous 
occupations.  

Applying the pertinent rating criteria to the facts reviewed by 
the Board, the next higher rating for PTSD would require there to 
be a fattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships, or other symptoms that would produce a similar 
impairment.  As for the first two listed criteria, the majority 
of the clinical findings from the psychiatric evaluations 
reported as above have not shown a flattened affect, and none of 
these reports have reflected speech difficulties or weekly panic 
attacks.

With respect to the ability to understand complex commands, 
thought process was logical on VA evaluations in October 2007 and 
January 2008 and there was no impairment of thought processes 
upon evaluation in August 2008.  Moreover, the September 2008 
evaluation revealed no evidence of cognitive impairment and the 
July 2009 VA examination showed the Veteran's intellect to be 
above average and that he had a broad range of knowledge.  As 
such, the majority of the evidence demonstrated that the 
Veteran's PTSD does not result in difficulty in understanding 
complex commands.  With regard to memory, the October 2007 mental 
status examination reflected that the Veteran's memory was good 
and there was no impairment of memory shown during VA psychiatric 
outpatient treatment in August 2008.  The majority of the 
additional evidence does not reflect any impairment of memory due 
to PTSD.  

As for whether the Veteran's PTSD has impaired judgment, judgment 
was fair upon VA evaluation in October 2007 and January 2008, and 
a review of the majority of the evidence does not reflect that 
the Veteran's PTSD has resulted in impaired judgment.  With 
respect to whether there is any impairment of abstract thinking, 
again, the Veteran's intellect was assessed as above average at 
the July 2009 VA examination and the Veteran was noted at that 
time to have a broad range of knowledge. The majority of the 
evidence does not otherwise show that the Veteran's PTSD has 
resulted in impairment of abstract thinking.  

The clinical evidence does reflect some mood and motivational 
disturbances, and the Veteran's PTSD likely has resulted in some 
difficulty in establishing and maintaining effective work and 
social relationships; however and as demonstrated above, the 
clear majority of the impairment contemplated for a 50 percent 
rating for PTSD are not otherwise shown.  As such, while the 
Board has carefully considered the testimony of the Veteran and 
argument submitted on his behalf by his attorney as to the 
severity of the Veteran's PTSD, application of the rating 
criteria to the facts set forth above simply does not warrant the 
assignment of a rating in excess of 30 percent rating for PTSD at 
any time subsequent to the effective date of the initial rating, 
July 15, 2008.  See 38 C.F.R. § 3.400 (2010).  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case.  Moreover, the 
Board finds that the weight of the evidence is against the 
conclusion that there is an exceptional disability picture, as 
the service-connected residuals that can be reasonably directly 
attributed to PTSD alone, and not other factors, do not show 
functional limitation beyond that contemplated by the 30 percent 
rating currently assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  

Finally, in reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the objective clinical evidence is against the Veteran's claim 
for an increased rating for PTSD, the doctrine is not for 
application.  Gilbert, supra.  
 



ORDER

Entitlement to service connection for a kidney disability with 
hypertension to include as due to exposure to herbicides is 
denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.  





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


